IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs July 9, 2003

              STATE OF TENNESSEE v. ABDULLAH MORRISON

                  Direct Appeal from the Criminal Court for Shelby County
                          No. 00-03636    Joseph P. Dailey, Judge



                   No. W2002-00881-CCA-R3-CD - Filed October 22, 2003


The defendant was convicted of first degree (premeditated) murder. He now contends that the
evidence of premeditation was insufficient for a rational trier of fact to find the defendant guilty
beyond a reasonable doubt. We hold that the evidence was sufficient to support the jury’s verdict.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and
ROBERT W. WEDEMEYER , J., joined.

Robert Wilson Jones, District Public Defender; Michael Johnson and W. Mark Ward, Assistant
Public Defenders, for the appellant, Abdullah Morrison.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General;
William L. Gibbons, District Attorney General; Jennifer Nichols and Steve Jones, Assistant District
Attorneys General, for the appellee, State of Tennessee.

                                             OPINION

         On April 1, 2000, the Shelby County Grand Jury returned a one-count indictment charging
the defendant, Abdullah Morrison, with first degree (premeditated) murder. The case was tried
before a jury, and the defendant was found guilty as charged and sentenced to life imprisonment.
The defendant filed a motion for new trial that was denied. The defendant’s notice of appeal was
timely filed. He contends on appeal that the evidence of premeditation was insufficient for a rational
trier of fact to find the defendant guilty beyond a reasonable doubt.

                                                Facts

       The following facts are not in dispute. On August 30, 1999, Nathaniel Tyrone Bell (the
victim) and his girlfriend, Samantha Black, were dropped off at the victim’s grandmother’s house.
At about the same time, the victim’s grandmother, Mary Wright, and the victim’s cousin, Loretha
Strong, were leaving the house to go to the store down the street. The victim and his girlfriend
entered the house. Latasha Bell, the victim’s sister, and the defendant were in the living room. Bell
was listening to a CD player that was apparently owned by the defendant. The victim and the
defendant got into an argument over the CD player. The defendant pushed the victim, followed by
the victim’s hitting the defendant. The two then fought each other for a few minutes, during which
time a wall was broken. The two girls broke up the fight. The defendant left and walked to his
grandmother’s house next door.

        A few minutes later, the defendant left his grandmother’s house and went to the store down
the street. In order to get to the store, he had to walk past the victim’s house. By this time, the
victim and several others were on the victim’s front porch. The defendant returned from the store
anywhere from thirty to forty-five minutes later. He approached the victim, who was still on the
porch, and pulled out a gun. The victim was unarmed. The defendant shot the victim one time in
the chest. The victim died near the scene a short time later.

        The defendant turned around and walked away from the scene. He walked a couple of miles
to a lake. The defendant threw the gun in the lake and caught a ride to the bus station. He purchased
a ticket to Fort Worth, Texas, and left a short time later. The defendant returned to Memphis
approximately ten days later and was arrested for the murder.

        There was some dispute at trial concerning threats made by the defendant and whether or not
he already had the gun with him that he used to kill the victim. Latasha Bell testified that when the
defendant left the house immediately after the fight, he said that he was going to do something bad.
Bell testified that the defendant returned to the house a few minutes after the fight and showed her
a gun. She stated that the defendant told her that he was “gonna use this for [the victim].” He said
that he was going to “hurt him bad.” Bell testified that the defendant then left. She said that she and
her cousin then walked to the store. As they left, the defendant came out of his grandmother’s house
and followed them to the store. As they were walking, Bell overheard the defendant saying that “he
was fixin’ to kill [the victim].”

        Bell and her cousin returned from the store a short time later. She said that the defendant
came back to the house about thirty minutes later. At that time, he had a different gun. He pulled
out the gun and shot the victim. Bell testified that the defendant calmly walked away as if nothing
had happened.

        Loretha Strong testified that the defendant returned to his house after the fight was over. A
few moments later, he came out of his house, and she heard him say “he gonna come back and blow
[the victim’s] ass off.” The defendant walked toward the store, and he returned about thirty to forty-
five minutes later. She stated that he shot the victim, then turned around and walked away like
nothing had happened.




                                                 -2-
         The defendant denied making any threats toward the victim. He also testified that he had the
gun he used to shoot the victim in his possession the whole time. He stated that he did not intend
to kill the victim.

       The jury found the defendant guilty of first degree (premeditated) murder, and he was
sentenced to life in prison.

                                               Analysis

       The defendant challenges the sufficiency of the convicting evidence. He contends the
evidence is insufficient to prove that the murder was premeditated. The State argues that the
evidence is sufficient. We agree with the State.

         A jury conviction removes the presumption of innocence with which a defendant is cloaked
and replaces it with one of guilt so that, on appeal, a convicted defendant has the burden of
demonstrating that the evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).
In determining the sufficiency of the evidence, this Court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Likewise, it is not the duty of this
Court to revisit questions of witness credibility on appeal, that function being within the province
of the trier of fact. State v. Holder, 15 S.W.3d 905, 911 (Tenn. 1999); State v. Burlison, 868 S.W.2d
713, 719 (Tenn. Crim. App. 1993). Instead, the defendant must establish that the evidence presented
at trial was so deficient that no reasonable trier of fact could have found the essential elements of the
offense beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319
(1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994). Moreover, the State is entitled to the
strongest legitimate view of the evidence and all reasonable inferences which may be drawn
therefrom. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). These rules are applicable to findings
of guilt predicated upon direct evidence, circumstantial evidence, or a combination of both. State
v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).

         First degree murder is defined as the “premeditated and intentional killing of another.” Tenn.
Code Ann. § 39-13-202(a)(1). A person acts intentionally when “the person’s conscious objective
or desire [is] to engage in the conduct or cause the result.” Id. A premeditated act is one “done after
the exercise of reflection and judgment.” Id. § 39-13-202(d). “Premeditation” means that the intent
to kill must have been formed prior to the killing itself. It is not necessary, however, that the purpose
to kill pre-exist in the mind of the accused for any definite period of time. The mental state of the
accused at the time the accused allegedly decided to kill must be carefully considered in order to
determine whether the accused was sufficiently free from excitement and passion as to be capable
of premeditation. Id.

        In Tennessee, a homicide, once established, is presumed to be second degree murder, and the
State bears the burden of proving the element of premeditation in order to elevate the offense to first
degree murder. See State v. Hall, 8 S.W.3d 593, 599 (Tenn. 1999), cert. denied, 531 U.S. 837
(2000). Factors which may be indicative of premeditation include “the use of a deadly weapon upon


                                                  -3-
an unarmed victim; the particular cruelty of the killing; declarations by the defendant of an intent to
kill; evidence of procurement of a weapon; preparations before the killing for concealment of the
crime; and calmness immediately after the killing.” State v. Bland, 958 S.W.2d 651, 660 (Tenn.
1997).

        It is undisputed that the defendant left the victim’s house after the fight had ended. He then
went back to his own home. The defendant left his house and walked to the store. He came back
to the victim’s house some thirty to forty-five minutes later, pulled out his gun, and shot the unarmed
victim without sufficient provocation.

        Two witnesses heard the defendant making threats that he was going to kill the victim. While
the defendant denies making any threats, we can infer from the jury’s verdict that they chose to credit
the witnesses’ testimony that he did threaten to kill the victim. The witnesses testified that the
defendant calmly walked away after he shot the victim. These factors are clearly indicative of
premeditation.

                                             Conclusion

        Based on the record before us and viewing the evidence in the light most favorable to the
State, we conclude that the evidence is sufficient to support the jury’s finding the defendant guilty
beyond a reasonable doubt of one count of first degree (premeditated) murder. Therefore, we affirm
the judgment of the trial court.




                                                        ___________________________________
                                                          JOHN EVERETT WILLIAMS, JUDGE




                                                 -4-